DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Claims 1, 2, 4-14, 16-24 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
Allowable Subject Matter
Claims 1, 2, 4-14, 16-24 are allowed.
Reason for allowance
The invention defined in claims 1, 13 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, WRIGHT; David A. US 20120089344, Gogineni; Gautam US 20180368819, Ono; Koji US 11036777, Sharma; Puneet US 20190312855, UEHARA; Toshiyuki US 20190253260, Ripley; Christopher B. US 20190220829, Nenov; Dejan US 10181948, FURUKAWA; Ryo US 20200356547, Collins, JR.; Michael T. US 20180218779, Brown; Kevin 20180284093, Fuertinger; Doris H. US 20190019570, Chen; Chang US 20180089644, and Rose; Gregory G US 20180254093) singly or in combination does not disclose, with respect to independent claim 1 “operating log comprising operating information associated with operation of the analytical instrument before, during, or after an analysis, 
an audit trail configured to record information pertaining to compliance with a regulatory protocol or chain of custody, or 
a digital signature configured to record an identity of an operator 
performing a function on the analytical instrument,
receive a request for the at least one record in the distributed ledger from a
third party through an analytical information exchange platform, and
provide the at least one record in the distributed ledger to the third party in
response to the request.” and similar limitations of independent claims 13 and 20 in combination with the other claimed features as a whole.
Therefore independent claims 1, 13 and 20 are allowed.
Dependent claims 2, 4-12, 14, 16-19 and 21-24 are also allowed based on their dependencies on independent claims 1, 15 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493